DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Pat No: 10,157,602 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 7-8, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. (US 20150206521 A1) in view of Mutou (US 20030121398 A1) and Galocy (US 5463925 A).
	Regarding claim 1, Sexton discloses a musical instrument, comprising: a body (110), an elongated neck (175) coupled to the body (Fig. 2C), wherein the body and the elongated neck define an electric guitar shape (Fig. 2C; para. 0081); a plurality of neck 
	Sexton does not mention expressly: wherein the body includes a middle portion that is narrower than opposite end portions of the body; the body keys are tuned in a first chromatic scale and the neck keys are tuned in a second chromatic scale extending in the same direction as the first chromatic scale, the musical note corresponding to at least one of the neck keys has a lower pitch than the musical notes corresponding to the plurality of body keys; a touch controller disposed on the elongated neck, wherein the touch controller is configured to alter the pitch represented by the electrical signal generated by the body keys.
	Mutou discloses a musical instrument (Fig. 13) comprising: a body (14b), an elongated neck (14a) coupled to the body, a plurality of neck keys (keyboard A on body 14b and keyboard section 6 on neck 14a) disposed on the body and the elongated neck (Fig. 13); wherein the body and the elongated neck define an electric guitar shape, and 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sexton to obtain the claimed instrument body by shaping the body as taught by Mutou in order to provide a more comfortable and familiar look-and-feel to guitarists.
	Galocy discloses a conventional keyboard instrument (Abstract; col. 1, lines 51-55) that has been split at a desired point (Fig. 2) comprising a left section having a plurality of “left-side keys” and a right section having a plurality of “right-side keys”; wherein the “right-side keys” are tuned in a first chromatic scale and the “left-side keys” are tuned in a second chromatic scale extending in the same direction as the first chromatic scale, wherein the musical note corresponding to at least one of the “left-side keys” has a lower pitch than the musical notes corresponding to the plurality of “right-side keys” (inherent to the keyboard shown in Fig. 2; also see col. 2, lines 14-16).
	Since Sexton teaches variabilities of the configuration of the neck keys (para. 0245-0246) and Galocy teaches the general condition and application of the split keyboard instrument (col. 1, line 51 – col. 2, line 4; col. 4, lines 3-24), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sexton and Mutou to arrive at a split type of keytar instrument wherein the body keys (or right-side keys) are tuned in a first chromatic scale and the neck keys (or left-side keys) are tuned in a second chromatic scale extending in the same direction as the first chromatic scale and wherein the musical note 
Regarding claim 7, Sexton does not but Galocy teaches the use of a hinge between the body and neck allowing the neck to move relative to the body (see Galocy, col. 2, lines 5-10). The combination of Sexton/Mutou/Galocy thus renders the claimed invention obvious.
Regarding claim 8, Sexton discloses: wherein the plurality of body keys are disposed in a keybed (e.g., 280) on the body (Fig. 2C).  
Regarding claim 13, Sexton does not mention explicitly: a whammy bar coupled to the body, the whammy bar adapted to adjust the electrical signal generated by the body keys when the whammy bar is moved.  
The Examiner takes Official Notice that the use of a whammy bar on an instrument that has both body keys and touch control on a neck is well known (assuming arguendo, and for Applicant's convenience, please see Aitken 4,658,690, element 210 used in concert with elements 70 and 40 shown in fig. 5).

Regarding claim 17, the combination of Sexton/Mutou/Galocy renders the claimed invention obvious (see discussion for claim 7 above).
Regarding claim 18, the combination of Sexton/Mutou/Galocy renders the claimed invention obvious (see discussion for claim 8 above).
4.	Claims 2-6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. in view of Mutou and Galocy, further in view of AX-Synth (see citation in previous Office Action).
	 Regarding claim 2, Sexton does not mention explicitly: wherein the touch controller is configured to alter the pitch represented by the electrical signal generated by the body keys in response to a user dragging a finger along the touch controller.
	AX-Synth discloses a keytar instrument comprising: a touch controller disposed on the neck of the keytar instrument, wherein the touch controller alters the pitch generated by the body keys in response to a user dragging a finger along the touch controller (see previous Office Action, page 3).
	It would have been obvious to one of ordinary skill in the art to incorporate AX-Synth’s teaching of touch controller into the combination of Sexton/Mutou/Galocy to arrive at the claimed invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 3, Sexton does not mention explicitly: wherein the touch controller includes at least one capacitive touch sensor.  
arguendo, and for Applicant's convenience please see Cohen US 9,082,384, col. 5 lines 28-36). It would have been obvious to one of ordinary skill in the art to incorporate such a well-known capacitive touch sensor into the combination of Sexton/Mutou/Galocy/AX-Synth to arrive at the claimed invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 4, Sexton does not but AX-Synth teaches: a control screen configured to allow a user to change one or more settings for one or more musical effect behaviors of the touch controller (seen at 2:23 as reddish "3"). The combination of Sexton/Mutou/Galocy/AX-Synth thus renders the claimed invention obvious.
Regarding claim 5, Sexton does not but AX-Synth teaches: wherein the touch controller is a first touch controller, the musical instrument further comprising a second touch controller disposed on a different side of the neck than the first touch controller (seen between 2:44 and 2:54). The combination of Sexton/Mutou/Galocy/AX-Synth thus renders the claimed invention obvious.
Regarding claim 6, Sexton does not but AX-Synth teaches: wherein the touch controller is pressure sensitive to facilitate playing additional musical effects (seen at 1:18 - 1:25). The combination of Sexton/Mutou/Galocy/AX-Synth thus renders the claimed invention obvious.
Regarding claim 14, Sexton does not but AX-Synth teaches: wherein each of the plurality of body keys comprise physical keys having a piano key shape (seen throughout).  

Regarding claim 16, Sexton does not but AX-Synth teaches: wherein each of the plurality of body keys comprise physical keys having a piano key shape (seen throughout). Although AX-Synth is silent on neck keys, the Examiner maintains that it would have been obvious to one of ordinary skill in the art to apply AX-Synth’s teaching of physical keys having a piano key shape to the neck keys taught by Sexton. Doing so would provide the keytar instrument with a look-and-feel more similar to a conventional piano or keyboard instrument.
5.	Claims 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. in view of Mutou and Galocy as applied to claim 8 above, further in view of Williams (US 5691490 A).
	Regarding claims 9-11, Sexton does not but Williams teaches the use of pivotable keybed relative to a guitar body (see Fig. 3), wherein the pivot is arranged to position the keybed at multiple different angles relative to the body, wherein the keybed is releaseably engaged to the body and moveable between one of a first orientation and a second orientation different from the first orientation (col. 3, line 43 through col. 4 line 9). 
It would have been obvious to one of ordinary skill in the art to incorporate Williams’ teaching of a pivotable keybed into the combination of Sexton/Mutou/Galocy 
Regarding claim 12, while the Examiner maintains that Williams teaches different angles and orientations (i.e., by sliding element 58 within element 54), the Examiner admits that Williams does not suggest a one hundred eighty degree rotation. However, Williams seeks to find a position of the keybed that "the user feels most comfortable" (col. 4, lines 4 - 9). Thus, the Examiner maintains that one of ordinary skill, seeking select a situation that "feels most comfortable" would certainly think to provide for 180° rotation. The motivation would be to seek the most comfortable position (Williams, col. 4, lines 4 - 9).
Regarding claim 19, the combination of Sexton/Mutou/Galocy renders the claimed invention obvious (see discussion for claims 9-11 above).

Response to Arguments
6.	Applicant's arguments received 12/14/2020 with respect to rejection under 35 USC 103 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-5 as set forth above in this Office action.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837